Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 9, 2019, July 9, 2020 and August 6, 2020 have been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant may wish to reword lines 15-16 such that it does not read as the motor engages the engagement member (for example, “…drives the motor such that the engagement member engages one of recess portions…”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 describes an allowance (or backlash) and later recites the limitation, “returning a rotation position of the motor within a range of the allowance after the motor stops at the target position”.  Claim 3 recites the limitation, “the return control unit drives the motor by a minimum width corresponding to a resolution of the motor”.  It is unclear what would happen if the minimum width corresponding to a resolution of the motor is less than the range of the allowance.  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (US 2006/010339).
Yamada discloses and shows the claimed invention of claim 1, including an allowance is disposed between a motor shaft as a rotation shaft of the motor and the output shaft and a return control unit that performs a return control for returning a rotation position of the motor within a range of the allowance after the motor stops at the target position when the requested shift range corresponds to one of both ends of the plurality of recess portions (para. 0040-0042).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1, in view of Shapiro et al. (US 4,085,619).

Shapiro teaches an actuator and control device where a return control unit stops the return control when a detection value of an output shaft sensor (31-33) changes (col. 3:37-43), which provides an efficient and accurate system (col. 2:15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamada control device to where the return control unit stops the return control when a detection value of an output shaft sensor changes to provide an efficient and accurate switching system.
Regarding claim 3, Yamada discloses and shows the invention of claim 1 as described elsewhere above.  Yamada does not describe the return control unit driving the motor by a minimum width corresponding to a resolution of the motor.  Shapiro teaches a device having such a feature (col. 3:38-41) which allows for an efficient and accurate system (col. 2:15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yamada control device to where the return control unit stops the return control when a detection value of an output shaft sensor changes which allows for an efficient and accurate switching system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658



/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658